J. R. Swan, J.,
delivered the opinion of the court.
The verdict in this case depended upon the opinion of the jury as to the designs and motives of the officers of the bank, in the various transactions detailed.
A difference of opinion between the jury and this court, upon a question of motives based on circumstantial evidence, and where the verdict involves a forfeiture of a debt, is not sufficient ground for the court to set aside the verdict. We should have been better satisfied with the verdict had it been for the defendants below ; for we incline to the opinion that the bills of exchange executed alternately, every one hundred and twenty days, were devices to obtain more than six per cent, on the loan to defendants below. And we should incline to that opinion, although satisfied that it was carefully understood by the bank that there should be no express agreement that the paper should be paid at the counter of the bank, inasmuch as it was regularly paid there with the “ equivalents.” Besides, it appeared from the testimony of the cashier that even he did not know upon whom the bills were drawn, or whose name as drawee was to be inserted in the bills. Indeed, it may have been quite immaterial to the parties whether the bills were drawn on a fictitious person or upon nobody, as acceptance, demand of payment, protest and notice of non-payment were all waived; and there was no drawee: the substance of the transaction seems to have been the “ equivalents.” We should have therefore differed in opinion from the jury ; but that difference does not, for the reasons before mentioned, authorize us to disturb the verdict.
*271Whether a loan untainted by usury when made, will be forfeited by a subsequent stipulation or receipt of usurious interest upon it; and if it will not, whether the discount of each bill or note on a single loan is a distinct transaction, it is not necessary to determine.

Judgment lelow affirmed.